Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered February 23, 1984, convicting him of burglary in the third degree, criminal possession of stolen property in the third degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends for the first time on this appeal that the trial court’s charge contained certain errors. As no objection to the charge was advanced at trial, any errors of law with respect to the charge were not preserved for appellate review (CPL 470.05 [2]; see, People v Carrasquillo, 107 AD2d 817), and we see no basis for addressing the issue in the interest of justice. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.